DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/27/2021. The examiner acknowledges the amendments to claims 1 and 10. Claims 6-8 and 11-18 are cancelled. Claims 1-5 and 9-10 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5, filed 01/27/2021, with respect to the drawing objections and USC 112a rejections of claims 1-5 and 9-10 have been fully considered and are persuasive.  The drawing objections and USC 112a rejections of claims 1-5 and 9-10 have been withdrawn. 
Applicant's arguments with respect to the USC 103 rejections of claims 1-5 and 9-10 have been fully considered but they are not persuasive.
Regarding section III. a), Applicant asserts that the combination does not suggest each every feature of the claims, however Applicant does not specifically point out what features are not taught by the prior art of record in this section.
Regarding section III. b) (1), Applicant asserts there is no basis for the modification. Examiner respectfully disagrees.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a proximal end of the at least one valve strut is 
Regarding section III. b) (2), Applicant asserts the proposed modification makes the art inoperable, however Applicant does not specifically discuss why the modification of the prior art used in the last rejections would be rendered inoperable.
Regarding section III. c), Applicant asserts modifying Dillard to comprise the valve strut of Bloom would render Dillard’s obstructing member inoperable for its intended purpose, because doing so would prevent the obstructing from being left inside the air passageway and require a patient to remain in bed which would cause all sorts of other problems. Examiner respectfully disagrees.
In response to applicant's argument that modifying Dillard to comprise the valve strut (336) of Bloom would render Dillard’s obstructing member (110) inoperable for its intended purpose, because doing so would prevent the obstructing from being left inside the air passageway and require a patient to remain in bed which would cause all sorts of other problems, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this instance, there is no indication that Bloom disavows or prohibits intubation, which is necessary for some medical conditions such as certain swallowing disorders.

It is unclear whether Applicant is trying to say modifying the proximal struts would eliminate all anchors, including anchors (122, 124, 126, 128) on radial struts (112, 114, 116, 118) (FIG 8) [0064] of Dillard, despite the Examiner making no assertions that Bloom is being used to modify the radial struts, or if Applicant is asserting the proposed modification would eliminate only the anchors on the proximal valve struts, thus preventing the device of Dillard from anchoring itself to an airway despite having anchors on its radial struts, as explained with respect to the rejection of claim 4, which Applicant has not specifically traversed but appears to be relying on its dependency on claim 1 [pg 11, para 1].
In either case, the Examiner maintains modifying the proximal valve section of Dillard (comprising (102, 104, 106, and 108)) to comprise the relevant features of Bloom would not eliminate the anchors (122, 124, 126, 128) on Dillard’s distal radial struts (112, 114, 116, 118), which would allow Dillard to anchor itself to an airway using the anchors on the radial struts, as recognized by Dillard [0063-0064] (Fig 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030216769 A1 to Dillard, et al. (cited in previous Office Action, hereinafter Dillard) in view of US 20120053485 A1 to Bloom (cited in previous Office Action).
Regarding claim 1, Dillard teaches a simulated airway valve device [abstract] comprising: a shaft (92 and 109) (Fig 8); and
A simulated valve section comprising:
at least one radial strut (112, 114, 116, and 118) extending generally radially from the shaft (Fig 7);
At least one valve strut (102, 104, 106, and 108) extending proximally and radially from the shaft and located proximal to the at least one radial strut (Fig 7), the at least one valve strut includes a simulated valve portion and a proximal portion ([0057-0058], “Anchors 112, 114, 
A membrane (110) at least partially covering the at least one radial strut and the at least one valve strut (Fig 7),
Wherein the simulated valve section, when disposed in an airway, is configured to approximate the size of an airway valve [0063] (Fig 8),
wherein a proximal end of the membrane is located at a transition between the proximal portion and the simulated valve portion of the at least one valve strut ([0057-0058], “Anchors 112, 114, 116, and 118 are extensions of support members 102, 104, 106, and 108.  The anchors are formed by bending the support members to an angle…,” support members 102, 104, 106, and 108 carry membrane (110) to form a one-way valve, and the proximal-most ends of support members 102, 104, 106, and 108 can extend past membrane (110)) (Fig 8).
However, Dillard does not teach the proximal portion of the at least one valve strut is directly connected to the shaft,
Wherein the proximal end of the at least one valve strut is not a free end.
Bloom teaches a proximal portion of at least one valve strut (336) is directly connected to a shaft (310) [0060-0061] (Fig 17),
Wherein the proximal end of the at least one valve strut is not a free end ([0060-0061], proximal ends of valve struts 332 are not free by being fixedly attached to proximal skirt 332 which is fixedly mounted to shaft 310) (Fig 17).


Regarding claim 3, Dillard in view of Bloom teach all the limitations of claim 1, however Dillard does not teach the shaft is at least partially disposable within a bronchoscope.
Bloom teaches a shaft (310) is at least partially disposable within a bronchoscope ([0051], 102 of bronchoscope assembly 300 configurable for insertion into the tracheobronchial tree) ([0065] describes the 300 bronchoscope assembly taking a biopsy around the primary bronchi) (Fig 21).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the shaft at least partially disposable within a bronchoscope as taught by Bloom, because both Dillard and Bloom are directed to delivering a component within an airway of a patient (Dillard, [abstract]; Bloom, [0012]), so having a shaft at least partially disposable within a bronchoscope would have the predictable result of introducing components of a device to a target location of the body, as recognized by Bloom [0054].



Regarding claim 5, Dillard in view of Bloom teach all the limitations of claim 1, and Dillard further teaches the simulated valve section comprises a plurality of radial struts (112, 114, 116, and 118) (Fig 8).

Regarding claim 9, Dillard in view of Bloom teach all the limitations of claim 1, and Dillard further teaches the membrane (110) permits airflow in a proximal direction past the simulated airway valve device and substantially occludes airflow in a distal direction past the simulated airway valve device when the simulated airway valve device is deployed in the airway and when the simulated airway valve device is of an appropriate size for the airway [0014].

Regarding claim 10, Dillard teaches a simulated airway valve device [abstract] comprising:
a shaft (92 and 109);
A generally tubular portion (110) connected to the shaft (Fig 8) and comprising:
A conical shaped portion (formed by 102, 104, 106, and 108), wherein a mouth of the conical shaped portion extends proximally (Fig 7);
A radial shaped portion (formed by 112, 114, 116, and 118) located distal from the conical shaped portion (Fig 7); and

Wherein the generally tubular portion, when disposed in an airway, is configured to approximate the size of an airway valve [0063].
However, Dillard does not teach one or more components configured to directly connect a proximal end of the conical shaped portion to the shaft.
Bloom teaches one or more components (332) configured to directly connect a proximal end of the conical shaped portion (proximal end of 336) to the shaft (310) [0060-0061] (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have one or more components configured to directly connect a proximal end of the conical shaped portion to the shaft as described in Bloom, because both valve struts of Dillard and Bloom are directed to securing a component within an airway of a patient (Dillard, [abstract]; Bloom, [0066]), so substituting the valve strut of Dillard for the valve strut of Bloom would have the predictable result of securing a component within an airway of a patient.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Bloom as applied to claim 1 above, and further in view of US 8518053 B2 to Tanaka, et al. (cited in previous Office Action, hereinafter Tanaka).
Regarding claim 2, Dillard in view of Bloom teach all the limitations of claim 1, however they do not teach the membrane completely covers the at least one radial strut.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard in view of Bloom to incorporate the teachings of Tanaka to modify the membrane (110) to completely cover the at least one radial strut (112, 114, 116, and 118), because doing so may enable the device to connect with a cavity in parenchymal tissue of a lung to allow the lung to be drawn towards a thoracic wall, as recognized by Tanaka ([col 27, ln 1-16], the membrane (924) is a lumen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791